Citation Nr: 1728717	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating prior to July 16, 2016 and in excess of 10 percent thereafter for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1959 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the Veteran a compensable disability rating for bilateral hearing loss.

During the course of the appeal, the RO issued a new decision that awarded the Veteran a compensable, 10 percent disability rating for his service-connected bilateral hearing loss.  See July 2016 Rating Decision.  However, given the potential for a higher rating, this increase is not a full grant of the benefits sought and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board is required to ensure that the VA medical examinations and opinions that are used in determining a Veteran's claim are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (holding that an inadequate medical evaluation frustrates judicial review). 

Here, the Board finds that the VA opinions of record are not adequate for evaluation purposes.  The examiners failed to discuss pertinent parts of the Veteran's medical history, specifically the symptoms of vertigo that accompany his service-connected bilateral hearing loss and tinnitus.  See January 2014, November 2014, and July 2016 VA Examinations; see also October 2013 VA Audiology Progress Note, August 2014 VA Audiology Progress Note, September 2014 VA Audiology Report, December 2015, Audiology Progress Note, and March 2016 Audiology Re-Evaluation.  The examiners failed to address whether these symptoms of vertigo could be related to the Veteran's service-connected bilateral hearing loss and tinnitus, or whether these symptoms, coupled with the Veteran's service-connected bilateral hearing loss and tinnitus, are indicative of a separate condition altogether.  Determining the answers to these questions is necessary to ensure that the Veteran's bilateral hearing loss disability is rated appropriately.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding VA treatment records and associate those documents with the claims file. 

2. Ask the Veteran to identify any private treatment he may have had for his bilateral hearing loss condition and/or vertigo which are not already of record. After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. After completing the above, the AOJ should schedule the Veteran for an examination from a suitably qualified examiner as to the current severity of his service-connected bilateral hearing loss and as to the nature and etiology of the Veteran's vertigo.  The claims file and a copy of this remand must be provided to and reviewed by the examiner and the examination report should reflect that such a review was conducted.  

Any tests deemed necessary should be performed.  All findings should be reported in detail. 

The examiner should specifically respond to the following:

a. Is it as least as likely as not (a 50 percent probability or greater) that any vertigo is related to the Veteran's service-connected bilateral hearing loss or tinnitus?  If it is unrelated to the Veteran's service-connected hearing loss and tinnitus, please provide an opinion on its etiology. 

b. Is it as least as likely as not (a 50 percent probability or greater) that any vertigo, combined with the Veteran's service-connected bilateral hearing loss and tinnitus, are symptoms of a peripheral vestibular disorder?

c. Is it as least as likely as not (a 50 percent probability or greater) that any vertigo, combined with the Veteran's service-connected bilateral hearing loss and tinnitus, are symptoms of Meniere's syndrome?

Any opinion expressed must be accompanied by a complete rationale.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate sound reasoning for all conclusions made. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4. After the completion of the aforementioned directives, the RO should re-adjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

